[PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                              ________________________
                                                                        FILED
                                      No. 97-6812                U.S. COURT OF APPEALS
                               ________________________            ELEVENTH CIRCUIT
                                                                        10/01/98
                            D. C. Docket No. CV-91-C-0106-S         THOMAS K. KAHN
                                                                         CLERK
VICTOR KENNEDY,

                                                                        Petitioner-Appellant,

      versus

JOE HOPPER, Commissioner
of Alabama Department of
Corrections,

                                                                       Respondent-Appellee.

                               ________________________

                        Appeal from the United States District Court
                           for the Northern District of Alabama
                              _________________________
                                    (October 1, 1998)

Before TJOFLAT, ANDERSON and COX, Circuit Judges.

COX, Circuit Judge:
        Victor Kennedy, an Alabama inmate under sentence of death, appeals the district court’s

denial of his petition for habeas corpus under 28 U.S.C. § 2254. We affirm.

                                             1. Background

        This is the second time Kennedy’s petition has been before this court. Our earlier opinion

details the facts underlying Kennedy’s conviction and the history of his state-court appeals and

collateral proceedings. See Kennedy v. Herring, 54 F.3d 678, 681-82 (11th Cir. 1995) (Kennedy I).

In that opinion, this court affirmed the district court’s denial of relief on all of Kennedy’s claims,

save one. That claim, which alleges that Kennedy’s three statements to police were improperly

admitted against him at trial, had not been addressed by the district court.1 We remanded the case

to the district court for it to consider the claim in the first instance.

        The district court did so, analyzing separately the four subclaims stated in the petition: (1)

Kennedy’s statements were taken in violation of his rights under Miranda v. Arizona, 384 U.S. 436,

86 S. Ct. 1602 (1966), because Kennedy’s alleged mental handicap impeded him from understanding

his rights and validly waiving them; (2) the statements were taken in violation of Kennedy’s Sixth

Amendment rights because Kennedy was not, after request, provided counsel; (3) the statements

were involuntary, and thus taken in violation of Kennedy’s Fifth Amendment rights, because

Kennedy was not informed that he was suspected of a crime punishable by death; and (4) a fourth

statement, which was not admitted at trial but which was available to the sentencing judge, was




        1
              The statements, in which Kennedy admitted being on the scene of the crime but
denied having participated in the murder, are described more fully in the earlier opinion.
Kennedy I, 54 F.3d at 681.

                                                    2
taken by a probation officer without a Miranda warning.2 The district court concluded that the first,

third, and fourth subclaims were procedurally defaulted in state court because Kennedy could have,

but did not, raise such claims in the state trial court.

        On the other hand, the district court considered the second subclaim, concerning the absence

of counsel, not to be procedurally defaulted. The district court first concluded that the lack of

counsel was the primary ground for a motion to suppress the statements, and that the subclaim was

thus presented to the state trial court. The district court then reasoned that the subclaim, although

not briefed, was in fact raised in the Alabama Court of Criminal Appeals because the denial of the

motion to suppress was listed as an adverse ruling under Ala. R. App. P. 28(a)(7). The district court

denied relief on the subclaim, however, on the merits; the court deferred to the state trial court’s

“finding” after a hearing that Kennedy voluntarily waived counsel.

        Kennedy appeals, arguing that none of the subclaims are in fact defaulted because they were

all at least indirectly hinted at in the state trial court and incorporated as issues on appeal by way of

the adverse-ruling list. He also contends that the district court improperly deferred to the state

court’s conclusion on his lack-of-counsel subclaim.3 The state responds that an issue cannot be

considered raised in a state court unless the issue was fairly presented, that is supported by factual

representations and legal argument. These issues are purely ones of law, and our review is therefore

de novo. Kennedy I, 54 F.3d at 682.

                                             2. Discussion


        2
              The parties have consistently divided this claim analytically into four subclaims
since our remand; in doing so, we are simply following their lead.
        3
              Because we rest our decision on procedural default principles, we need not
address whether deference was due the state court conclusion on Kennedy’s waiver of counsel.

                                                    3
        “In all cases in which a state prisoner has defaulted his federal claims in state court pursuant

to an independent and adequate state procedural rule, federal habeas review of the claims is barred

unless the prisoner can demonstrate cause for the default and actual prejudice as a result of the

alleged violation of federal law . . . .” Coleman v. Thompson, 501 U.S. 722, 750, 111 S. Ct. 2546,

2565 (1991). “[I]f the petitioner failed to exhaust state remedies and the court to which the petitioner

would be required to present his claims in order to meet the exhaustion requirement would now find

the claims procedurally barred[,] . . . there is a procedural default for purposes of federal habeas .

. . .” Id. at 735 n.1, 111 S. Ct. at 2557 n.1; see Teague v. Lane, 489 U.S. 288, 297-99, 109 S. Ct.

1060, 1068-69 (1989) (analyzing Illinois law to determine whether a claim was defaulted under

Illinois law when the claim was not raised in the Illinois courts); Chambers v. Thompson, ___ F.3d

___, No. 96-8905, slip op. at 3804 (11th Cir. Aug. 17, 1998); Kennedy I, 54 F.3d at 684. In capital

cases — as in all criminal cases — Alabama law effectively requires a petitioner to preserve any

federal constitutional error by objection at trial, and to pursue that assertion of error on direct appeal,

if the error is capable of being raised at those times. See Ala. R. Crim. P. 32(a)(5) (barring collateral

review of issues not so raised); Cain v. State, 712 So. 2d 1110, 1112 (Ala. Crim. App. 1997);

Horsley v. State, 675 So. 2d 908, 909 (Ala. Crim. App. 1996); Brown v. State, 663 So. 2d 1028, 1030

(Ala. Crim. App. 1995). Claims that may be raised in direct proceedings and are not raised there are

accordingly unexhausted and later procedurally barred from federal habeas corpus review. See

Magwood v. Smith, 791 F.2d 1438, 1444 (11th Cir. 1986) (interpreting Alabama procedural rules).

Here, every subclaim is barred for failure to raise it on direct appeal.

        a. Involuntariness due to diminished mental capacity. In his petition, Kennedy alleges that

his statements were involuntary because of his “mental handicap.” (R.-7 ¶ 138(i).) According to


                                                    4
Kennedy, this claim has an ancestor in the trial court proceedings. Kennedy’s one-page motion to

suppress his statements includes the statement that “[a]t the time of defendant’s arrest he was an 18

year old, black, unemployed high school drop-out, who was indigent.” (SR.6-23 ¶ 4.)4 Later, at the

evidentiary hearing on the motion, Kennedy’s lawyer elicited testimony from the interrogating

police officer that Kennedy stayed in school only through the tenth grade, and that Kennedy was

only eighteen years old. Finally, when the state sought to introduce Kennedy’s second and third

statements in evidence, Kennedy’s lawyer objected on the grounds that “the Defendant didn’t

knowingly and intelligently waive his right to remain silent and was not advised of the possibility

of receiving the death penalty,” (SR.-3 at 546), and that “[h]e did not knowingly and intelligently

waive the right to remain silent and also, was not apprised as to the Constitution of the State and also

he was not advised he could go to the electric chair for the material that was presented,” (SR.3 at

576). The trial court denied the motion to suppress and overruled the objections.

       On appeal, Kennedy raised no issue and made no argument concerning either the motion

to suppress or the voluntariness of the statements.5 Alabama procedural rules, however, require each

defendant’s brief in the Alabama Court of Criminal Appeals to “contain a list of each and every

ruling by the trial court adverse to the defendant.” Ala. R. App. P. 28(a)(7). Kennedy followed the

rule by describing the rulings that resulted from his motion and objections in the trial court. The

three relevant rulings appear in this listing as follows:




       4
              “SR.” refers to the state court record, which was filed with Kennedy’s habeas
corpus checklist.
       5
               Kennedy did challenge the admission of a transcript of his third statement on the
ground that the transcript’s admission violated the best evidence rule.

                                                   5
                Record Page No.                                          Summary


                       528                            Denial of Defense Counsel’s motion to
                                                      suppress the Defendant’s statement.
                       ....                           ....
                       546                            Allowing the admission into evidence of
                                                      State’s Exhibits Nos. 3 and 4 over Defense
                                                      Counsel’s objection on the grounds
                                                      previously assigned and on the grounds that
                                                      the Defendant did not knowingly and
                                                      intelligently waive his right to remain silent
                                                      and was not advised of the possibility of
                                                      receiving the death penalty.
                       554                            Allowing the witness, Officer Reed Smith, to
                                                      read State’s Exhibit No. 6 to the jury over
                                                      Defense Counsel’s objection on the grounds
                                                      previously assigned, that the Defendant did
                                                      not intelligently waive the right to remain
                                                      silent, and that the recording of the statement
                                                      made on December 29, 1980 would itself be
                                                      the highest and best evidence.


                       576                            Allowing the admission into evidence of
                                                      State’s Exhibits Nos. 5 and 6 over objection
                                                      by Defense Counsel on grounds previously
                                                      assigned, the Defendant was not represented
                                                      by an attorney, he did not knowingly and
                                                      intelligently waive his right to remain silent,
                                                      he was not apprised as to the Constitution of
                                                      the State of Alabama, and he was not advised
                                                      that he could go to the electric chair for the
                                                      material that he presented.

(SR.7-24, at xvii; id. at xviii.) The list in which these adverse rulings appear occupies thirty-two

single-spaced pages at the beginning of the brief, before the list of issues, and contains no citation

of authority or assertion that any ruling is incorrect. As is obvious, the listings at best recite the

objections made at trial.

                                                  6
        Kennedy argues, based on this history, that this issue of the voluntariness of his statements

was raised at trial, and that the adverse ruling list alone suffices to raise the issue on direct appeal.

Therefore, in Kennedy’s opinion, this subclaim is both exhausted and preserved for federal review.

We disagree. Even if this subclaim were raised at trial, which we seriously doubt, for the reasons

that follow we cannot conclude that it was raised on appeal in accordance with Alabama law.

        First, the Alabama Court of Criminal Appeals has declined at least one appellant’s invitation

to put in issue all adverse rulings of the trial court listed under Rule 28(a)(7). Haney v. State, 603

So. 2d 368, 401 (Ala. Crim. App. 1991), aff’d, 603 So. 2d 412 (Ala. 1992). The court indeed rooted

its refusal in explicit disapproval of Kennedy’s current strategy: “[T]he motive of the appellant, in

raising these matters in this manner, is to lay the groundwork to avoid the possibility of being

procedurally barred from raising certain issues in future habeas corpus proceedings in federal court.

This activity smacks of ‘sandbagging,’ which has been strongly condemned by the [U.S.] Supreme

Court . . . .” Id. (citation omitted).

        Second, the Alabama courts’ application of the procedural bar rule comports with this refusal

to treat adverse ruling listings as issues on appeal. In addressing petitions for collateral relief,

Alabama courts have consistently deemed issues not raised on appeal to be procedurally defaulted

under Ala. R. Crim. P. 32.2(a)(5), which bars relief on grounds that could have been, but were not,

raised on appeal. See, e.g., Brown v. State, 663 So. 2d 1028, 1030 (Ala. Crim. App. 1995); Hays v.

State, 599 So. 2d 1230, 1237 (Ala. Crim. App. 1992); Thompson v. State, 581 So. 2d 1216, 1218-19

(Ala. Crim. App. 1991). If Kennedy is right that an adverse ruling listing raises an issue on appeal,

Rule 32.2(a)(5) would never bar a claim. Rather, the appropriate bar would be Rule 32.2(a)(4),

which prohibits relief in collateral proceedings on any ground that was raised on direct appeal. We


                                                   7
have located no case holding an issue to be barred under Rule 32.2(a)(4) because it was suggested

by a listed adverse ruling. Finally, Alabama appellate procedure rules explicitly require a statement

of the issues presented for review. Ala. R. App. P. 28(a)(3). When Alabama courts on collateral

review identify the issues raised on direct appeal, they refer to this listing of issues on appeal, not

the adverse rulings list. See, e.g., Thompson, 581 So. 2d at 1218 n.2, 1219 nn.3 & 4.

       For all these reasons, we hold that listing an adverse ruling under Ala. R. App. P. 28(a)(7)

does not, under Alabama law, raise an issue on appeal such that the issue is both exhausted and

preserved for federal review. Because apart from the adverse ruling list Kennedy did not hint on

appeal that his alleged mental handicap rendered his statements involuntary, this subclaim is

procedurally defaulted.6

       b. Taking of statements without counsel. This claim Kennedy raised in the state trial court.

His motion to suppress argued that Kennedy’s “Sixth Amendment Rights were violated by his not

being taken before a magistrate and appointed an attorney, and he was denied an attorney who could

have advised defendant of his right to remain silent . . . .” (SR.6-23 ¶ 9.) At the hearing on the

motion to suppress, Kennedy’s want of counsel was the primary ground argued. The state trial court


       6
                We have focused here on the court of criminal appeals and not the supreme court;
the briefs of the parties do the same. We note, however, that Kennedy did not mention this
ground for reversal of his conviction — or any of the others asserted here — in any way in his
petition for certiorari and briefs before the Alabama Supreme Court on direct appeal. Alabama
affords death-sentenced defendants certiorari review by right. See Ala. R. App. P. 39(c).
Therefore, a death-sentenced defendant who has raised an issue in the court of criminal appeals,
but abandons it on mandatory certiorari review, has arguably failed to timely exhaust his state
remedies, barring his claim from federal review. Cf. Hughes v. Stafford, 780 F.2d 1580, 1581
(11th Cir. 1986) (requiring a Georgia petitioner to seek a certificate of probable cause to appeal
before the Georgia Supreme Court to exhaust his state remedies). In light of Kennedy’s failure
to assert any of these subclaims in either the court of criminal appeals or the supreme court, he
has defaulted them whether we look to proceedings before the court of criminal appeals or before
the supreme court.

                                                  8
held an evidentiary hearing on the motion to suppress and concluded (on evidence that included

signed waivers) that Kennedy voluntarily waived his right to counsel. Kennedy did not raise the

uncounseled statement on appeal, except as mentioned above in the list of adverse rulings. As

explained above, under Alabama procedural law listing an adverse ruling does not amount to making

the correctness of the ruling an issue on appeal. Kennedy’s subclaim is thus barred for failure to

raise it on direct appeal.

        c. Taking of statements without warning that statements could lead to a death sentence.7

Kennedy briefly asserted this ground for suppressing the statements only during trial. First,

Kennedy laid the groundwork for the argument by eliciting testimony from Kennedy’s interrogating

officer that the officer never told Kennedy that Kennedy “could go to the electric chair for this type

of murder.” (SR.3 at 495.) Later, the one-sentence objections to the admission of Kennedy’s second

and third statements (quoted above) referred to this omission on the officer’s part. The trial court

overruled these objections. On appeal the issue appears only in the nearly verbatim quotation of

Kennedy’s objections in the adverse-ruling list (again quoted above). This issue was thus not raised

on appeal under Alabama law, and the subclaim is therefore procedurally defaulted.

        d. Taking of statement by probation officer without Miranda warnings. Kennedy argued in

his motion to suppress the statements that one statement (which was ultimately not admitted at trial)

was taken without prior Miranda warnings. The trial court denied the motion to suppress after a

hearing. But as in the case of the other subclaims, Kennedy did not mention the issue on appeal




        7
               We express no opinion whether the Constitution requires a warning to a suspect
that a statement may lead to indictment for a death-eligible crime.

                                                  9
except obliquely by putting the denial of the motion to suppress on the adverse-ruling list. The

subclaim is thus defaulted under Alabama law.

                                           3. Conclusion

       For the foregoing reasons, the district court’s denial of relief is affirmed.

       AFFIRMED.




                                                 10